ORDER
PER CURIAM.
Original proceeding. Relator herein sought an appropriate writ to require the district court to certify the records and proceedings in cause 1926, State of Montana, Plaintiff v. Steven Thorsness, Defendant, now pending in the district court of Park County, so they may be reviewed and said district court be required to annul, vacate and reverse certain orders in said cause made and entered.
Counsel for Relator was heard ex parte and the matter taken under advisement; and the Court having now considered the petition, exhibits, and oral presentation.
Ordered that the relief requested be, and it hereby is, denied.
The proceeding is dismissed.